UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1053


CONCHITA M. TURPIN,

                      Plaintiff – Appellant,

          v.

THE WELLPOINT COMPANIES, INC.; GCA SERVICES,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00850-HEH)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,    Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Conchita M. Turpin, Appellant Pro Se. Taron Kato                  Murakami,
SEYFARTH SHAW, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Conchita   M.    Turpin       seeks   to    appeal     the    district

court’s order denying her motion for appointment of counsel.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The

order Turpin seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We dispense with

oral   argument   because       the    facts   and    legal    contentions      are

adequately    presented    in    the    materials     before    the     court   and

argument would not aid the decisional process.



                                                                        DISMISSED




                                         2